Citation Nr: 0336296	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  98-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In a decision dated March 21, 2003, the Board denied 
entitlement to service connection for diabetes mellitus.  
Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2003, 
the VA's General Counsel filed a motion to vacate the Board's 
March 2003 decision.  In June 2003, the Court granted the 
motion and remanded the case to the Board for readjudication.  

The Board wrote to the veteran in October 2003 and advised 
him that he had 90 days to submit additional evidence or 
argument in regard to his claim.  The veteran responded in 
November 2003 that he had no further evidence to submit.


REMAND

The veteran's case was originally remanded in March 1999.  
The case was returned to the Board in April 2002.  The Board 
undertook additional development of the case to afford the 
veteran a VA medical examination for the purpose of obtaining 
a nexus opinion regarding his diabetes mellitus.  An initial 
examination was conducted in October 2002.  A second VA 
examination was later afforded the veteran in January 2003.  
This action was taken pursuant to authority granted by 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)), that allowed for the Board's 
development of evidence.

The veteran was provided notice of the intent to develop 
additional evidence in October 2002.  He was later informed 
of the additional evidence developed in his case in February 
2003 and given an opportunity to comment on the evidence.  
His representative, responding to the letter, submitted 
additional argument in support of the veteran's claim in 
February 2003.  

The Board issued a decision that denied entitlement to 
service connection for diabetes mellitus in March 2003.  As 
noted in the Introduction, the veteran appealed that decision 
to the Court.

In May 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327, F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

The General Counsel cited to DAV, supra, as the basis for the 
motion to vacate the March 2003 Board decision and to remand 
the case for additional development.  The Court's order 
remanded the case for readjudication consistent with the 
motion.

In addition to the above, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000, during 
the pendency of the veteran's underlying claim for 
entitlement to benefits.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159 to provide adequate notice).  
VA also has a duty to assist claimants in the development of 
their claims.

The RO did not provide the veteran with VCAA notice relative 
to his claim for entitlement to service connection for 
diabetes mellitus.  The veteran was apprised of the VCAA 
through a supplemental statement of the case dated in April 
2002.  

In September 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  See Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d. 1334 (Fed. Cir. 2003).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans, 327 F.3d at 1348 (reviewing 
a related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a § 5103 notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA § 5103 notice.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with the recent decision 
in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs.  See 38 
C.F.R. § 3.159 (2003).  The veteran 
should be specifically told of the 
information or evidence he should 
submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC must 
include a discussion of the evidence 
developed by the Board.

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

